Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                     Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
                                                           Claims Objections
Claims 24 and 36 recite the limitation "the number of delta frames" in line 5 and line 7 respectively.  The applicant needs to put: “a number of delta frames”. Appropriate correction is required.
                                                                     Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Applicant amends claim 32 for overcome the previous 112(a) and 112(b) rejections. This action is made non-final.
                                              Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 24-28; 30; 33; 36-40; 42-44; 46  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre (US.Pat.No.7000245) et al in view of Yeo (US.Pub.No.20030088646)  and Jahanghir(US.Pat.6020924) and Suzuki(US.Pat.6463445).

Regarding claim 24, Pierre et al disclose a method for storing and retrieving media comprising: receiving media associated with a media content element defined by a start time (see fig.1 and fig.5, starting time and ending time; portions of this information, such as a file table, are not normally found in programs which are intended for immediate consumption. The broadcast station transmits carousel information 20 and data objects 21 23 sequentially, col.5, lines 42-50+);

receiving the media request( the receiver would have to transmit a request for the information to the server, col.1, lines 53-58+);

enabling transmitting the at least one portion of the stored media block to a client based on the media request (portion of the pushed data stream, col.2, lines 42; data stream received by the receiving station consists of several sequential transmissions of carousel, when the receiving station receives the portion of the data stream containing the newer version of the carousel, col.8, lines 20-23+; col.7, lines 50-60).

But did not explicitly disclose segmenting the received media into one or more time-sequenced media blocks, each media block comprising a full frame and one or more delta frames, wherein a resolution of the received media is determined in part by the number of delta frames in the media block; associating at least one attribute to each of the one or more of the media blocks; for each segmented media block determining a time reference to a corresponding portion of the media content element based at least in part on the start time; indexing in storage each segmented media block by at least the time reference and the at least one attribute to create one or more addressable content media blocks such that each of the one or more addressable content media blocks is retrievable using at least the at least one attribute to enable random retrieval of time-sequenced stored media blocks beginning randomly at any of the one or more addressable content media blocks based on a media request; the media request including the at least one attribute; enabling retrieval from storage at least one portion of a stored media block associated with the attribute.

However, YEO et al disclose segmenting the received media into one or more time-sequenced media blocks (see fig.6a and fig.6b for showing multiple blocks of media contents ; one arrangement shown in FIG. 6(a) has temporal snapshots as images 602-610 on the top of application window 600 and media player 612 in the middle of it,0028; wherein each of said temporal snapshots corresponds to a segment of said source video frames, abstract;0029);



to enable random retrieval of time-sequenced stored media blocks beginning randomly at any of the one or more addressable content media blocks based on a media request(randomly select the images and playback the corresponding segments of the source video frames independent from downloading or playing back the source video frames from the server,0006; 0020; user can also randomly access arbitrary video segments either during or after the downloading source video frames 106 from server 100,0035);

indexing in storage each segmented media block by at least the time reference and the at least one attribute to create one or more addressable content media blocks such that each of the one or more addressable content media blocks is retrievable using at least the at least one attribute (Images 620-628 and 630-636 represent one indexing scheme to these chapters and paragraphs. With this hierarchical navigation tool, display application 310, a user can preview relatively small but yet relevant portions of source video frames 106 before committing network resources to download or playback all of the frames. The user can also randomly access arbitrary video segments either during or after the downloading source video frames 106 from server, 0035).


 
And Jahanghir et al disclose each media block comprising a full frame and one or more delta frames( I frame, B frame, col.4, lines 6-7+;when the frame that includes stored block information is to be reconstructed and displayed, col.4, lines 12-14+;delta" information is developed for coding frames, called B frames, col.2, lines 11-12 );

 wherein a resolution of the received media is determined in part by the number of delta frames in the media block (the decoder in sequence uses the reference frames to form the prediction frames, which frames also may be used to construct the delta frames. Data is thus often decoded in an order different from the order in which frames are viewed, col.2, lines 11-18; the frame memory stores decoded blocks of picture information, a large amount of RAM is needed to deliver acceptable picture resolution and quality,col.3, lines 16-19).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Jahanghir to modify the combination of Pierre and Yeo by applying the reference frame and the delta frame of Jahanghir to Pierre for the purpose of resulting a resolution of the received media is determined in part by the number of delta frames in the media block.
 client information and contents requests 242 are communicated from the client 230 to the data access server 220. MM contents (e.g., bitstreams) 244 are communicated from the data access server 220 to the client 230. The MM contents 244 are transcoded contents. Contents information requests and contents requests 248 are communicated from the data access server 220 to the server 210 and are initiated in response to requests from the client 230, col.6, line 21-24; col.6, lines 44-54; contents Information and other meta data ("metadata") are stored on the metadata storage unit 320,col.7, lines 37-30; col.4, lines 4-25+;col.6, lines 54-67).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Suzuki to modify the combination of Pierre and Yeo  and Jahanghir by embedding metadata or attribute with media request for the purpose of receiving contents according to some specific criteria.

Regarding claim 25, Pierre et al disclose wherein each portion of the media block is addressable by time (At time t2, a new version of the carousel, indicated by reference numeral 61, becomes available and is transmitted in place of the earlier version, Transmission of carousel 61 is 

Regarding claim 26, Pierre et al disclose wherein each media block is stored as in a network file system(data stream received by the receiving station consists of several sequential transmissions of carousel, col.8, lines 20-23+). 

Regarding claim 27, Pierre et al disclose wherein the media block is stored, at least in part by providing a storage location for each media block, the storage location associated with the time reference(see fig.5, starting time and ending time; the receiving station is configured to detect the times at which transmission of each carousel begins and ends,col.8, lines 39-45+;If a user wishes to record a program, it may be stored as a stream of data, or as a set of files, col.7, lines 27-28; the transmission of this carousel begins at time t1 and is repeated until time t2. At time t2, a new version of the carousel, indicated by reference numeral 61, becomes available and is transmitted in place of the earlier version, col.8, lines 14-19; If the program is stored for later playback, the cached data is retained in memory so that it can be accessed during playback, col.10, lines 21-23).

Regarding claim 28, Pierre et al disclose wherein the media comprises text and the media content element includes audio or video (the data stream includes one or more data objects. The data stream may also reference to live data objects which are intended for immediate consumption and become obsolete thereafter, Live data objects are not stored, but references 

Regarding claim 30, Pierre et al disclose wherein the one or more stored media blocks comprise text associated with the media content element(incorporate television audio and video, still images, text, interactive, col.1, lines 21-23+; an interactive television game show may combine television audio and video with interactive content such as application code which allows users to answer questions, col.2, lines 4-10; the file table can be used by the receiver to parse and store the data objects, as well as being used to retrieve the data objects when the program is replayed. The additional information provided by the broadcast station may also comprise object properties corresponding to the data objects. These object properties may include version numbers, references to other data objects and similar information associated with the transmitted data objects, col.3, lines 10-29; col.6, lines 1-6).



Regarding claim 36, it is rejected using the same ground of rejection for claim 24.
Regarding claim 37, it is rejected using the same ground of rejection for claim 25.
Regarding claim 38, it is rejected using the same ground of rejection for claim 26.
Regarding claim 39, it is rejected using the same ground of rejection for claim 27.
Regarding claim 40, it is rejected using the same ground of rejection for claim 28.
Regarding claim 42, it is rejected using the same ground of rejection for claim 30.
Regarding claim 43, it is rejected using the same ground of rejection for claim 33. 

Regarding claim 44, Pierre et al disclose wherein the distribution server is further configured to throttle the transmission of the at least one portion of stored media block (col.8, lines 20-23+).

Regarding claim 46, Pierre et al disclose where in the media content element is received from a media source comprising at least one of the Internet, a network broadcast, a cable broadcast, a satellite broadcast, a closed-circuit broadcast, a radio broadcast(see fig.1, element 13, satellite transmission network).

s 31-32; 34-35  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre (US.Pat.No.7000245) et al in view of  Yeo (US, Pub.No.20030088646) and Jahanghir(US.Pat.6020924)  and Suzuki(US.Pat.6463445) and Tanaka(US.Pub.No.20040013412).

Regarding claim 31, the combination of Pierre and Yeo and Jahanghir  and  Suzuki et al did not explicitly disclose wherein the text associated with the media content element is Closed Captioned Data

However, Tanaka et al disclose wherein the text associated with the media content element is Closed Captioned Data (each video pack, video data and data (for example, closed caption (CC) data) other than the audio data are arranged, 0123; a display text, 0132).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Tanaka to modify the combination of Pierre and Yeo and Jahanghir and Suzuki by providing closed caption for the purpose of displaying information related to audio component of the media stream.

Regarding claim 32, the combination of Pierre and Jahanghir and Yeo and Suzuki et al did not explicitly disclose wherein the text associated with the media content element is associated with a content media block reference code.



It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Tanaka to modify the combination of Pierre and Jahanghir and Yeo and Suzuki by providing reference code associated with blocks for the purpose of retrieving contents accordingly.

Regarding claim 34, the combination of Pierre and Yeo and Jahanghir and Suzuki et al did not explicitly disclose wherein the attribute is a keyword.

However, Tanaka et al disclose wherein the attribute is a keyword (highlight search information, 0141).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Tanaka to modify the combination of Pierre and Yeo and Jahanghir and Suzuki by providing search data for the purpose of displaying information related to audio component of the media stream.

Regarding claim 35, it is rejected using the same ground of rejection for claim 31.

45  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre (US.Pat.No.7000245) et al in view of Yeo (US.Pub.No.20030088646)  and Jahanghir(US.Pat.6020924)  and Suzuki(US.Pat.6463445) and Huang(US.Pub.No.20040105389).

Regarding claim 45, the combination of Pierre and Jahanghir and Yeo and Suzuki did not explicitly disclose wherein the distribution server is configured to apply a cost algorithm and redirect the transmission to one or more alternative distribution servers based on results from the cost algorithm.

However, Huang et al disclose wherein the distribution server is configured to apply a cost algorithm and redirect the transmission to one or more alternative distribution servers based on results from the cost algorithm(a request for a path may specify the type of equipment requested, and the least cost algorithm considers the type of equipment requested when determining a path through the network, the cost of a pseudo link is increased for a potential path if the signal must change channels at that link,0042).

 It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Huang to modify the combination of Pierre and Jahanghir and Yeo and Suzuki by introducing cost for the purpose of selecting content sources accordingly.

s 29; 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierre (US.Pat.No.7000245) et al in view of Yeo (US.Pub.No.20030088646) and  Jahanghir(US.Pat.6020924)  and Suzuki(US.Pat.6463445) and  Cook (US, Pub.No.20040187160).

Regarding claim 29, the combination of Pierre and Yeo and Jahanghir and Suzuki et al did not explicitly disclose wherein the request includes a Uniform Resource Identifier (URI).

However, Cook et al disclose wherein the request includes a Uniform Resource Identifier(Such combination may be used to support picture-in-picture applications, to support the transmission of banners or other multimedia objects, or even to permit simultaneous transmission of a web browser to permit web surfing while viewing a video segment,0027).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Cook to modify the combination of Pierre and Yeo and Jahangir and Suzuki by providing web browser for the purpose of accessing contents from the internet.

Regarding claim 41, it is rejected using the same ground of rejection for claim 29.
                                                         Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425            

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425